Broyles, O. J.
When this ease was here before, the judgment of the trial court, overruling a general demurrer to the petition, was reversed (Rowell v. Harrell Realty Co., 25 Ga. App. 585 (103 S. E. 717). Upon the receipt of the remittitur by the trial court, but before it had been made the judgment of that court, the plaintiff offered an amendment to its original petition. This amendment was disallowed by the court, and the remittitur was then made the judgment of the lower court, and to both of these rulings the plaintiff excepted. An examination of the record shows that the proffered amendment was largely a mere amplification of the original petition, and that if the amendment had been allowed, the petition as so amended would still have failed to set forth a cause of action. It follows that the court did not err in disallowing the amendment.

Judgment affirmed.

Lulce and Bloodworth, JJ., concur.